UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________

TINA CABISCA,
                  Plaintiff,                                 DECISION & ORDER
                                                             14-CV-6485
            v.

CITY OF ROCHESTER,
               Defendant.
_______________________________


      Familiarity with prior proceedings and oral arguments in this

case is assumed for purposes of this Decision and Order.                      Suffice

it   to   say,   this   civil   rights     action         filed   by   Tina   Cabisca

(“plaintiff”)     alleges     that    members        of    the    Rochester     Police

Department (the “defendants”) shot and killed her dog and then

used excessive force in arresting her.                    See Cabisca v. City of

Rochester, No. 14-CV-6485, 2017 WL 4221090 (W.D.N.Y. Sept. 21,

2017).

      In April 2017, after the plaintiff’s lawsuit was filed, one

of the defendants, Rochester Police Investigator Nolan Wengert

(“Wengert”), passed away.           Since that time, the parties and this

Court have been struggling to reach a determination as to whether

plaintiff has timely substituted the proper party for defendant

Wengert    pursuant     to   Rule    25   of   the    Federal      Rules   of   Civil

Procedure.

      Federal Rule of Civil Procedure 25(a)(1) provides that
      [i]f a party dies and the claim is not extinguished, the
      court may order substitution of the proper party. A
      motion for substitution may be made by any party or by
      the decedent’s successor or representative. If the
      motion is not made within 90 days after service of a
      statement noting the death, the action by or against the
      decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1).        On June 19, 2018 the Court issued a

Decision and Order (Docket #60) finding that (1) plaintiff’s civil

rights claims brought under 42 U.S.C. § 1983 against Officer

Wengert “were not extinguished by his death” (id. at 3) and (2)

the Suggestion of Death filed by defense counsel on March 7, 2018

was ineffective to start the 90-day clock under Rule 25 for two

separate reasons.       First, the Court found that the Notice was

ineffective because it failed to identify a proper party for

substitution.      Second, the Court held that the Suggestion of Death

was ineffective because it was never served on the non-party

(Wengert’s Estate or personal representative) pursuant to Rule 5

of the Federal Rules of Civil Procedure.         Id. at 5-6.

      Thereafter, defense counsel filed a motion essentially asking

the   Court   to   reconsider   its   ruling   that   the   March   7,   2018

Suggestion of Death was ineffective and did not commence the 90-

day clock for the filing of a motion for substitution.          Relying on

Unicorn Tales, Inc. v. Banerjee, 138 F.3d 467 (2d Cir. 1998),

defense counsel argues that the Second Circuit has not interpreted

Rule 25 as requiring a Suggestion of Death to “identify the

successor or legal representative; it merely requires that the
Statement of Death be served on the involved parties.”               Id. at

470.    Defense counsel is correct.       Pursuant to Unicorn Tales, the

Suggestion of Death defense counsel filed on March 7, 2018 was

sufficient to start the 90-day clock found in Rule 25.           The Second

Circuit has endorsed a flexible approach to interpreting Rule 25,

particularly because there can be time delays between the date of

a party’s death and the probate court being in a position to

appoint a representative under the law of the domicile of the

deceased.     Here, the Suggestion of Wengert’s death was filed and

served on plaintiff’s counsel on March 7, 2018 and the 90-day clock

began then.

       However, on June 4, 2018, a date within the 90-day cut-off,

plaintiff’s counsel did file a motion to substitute.             See Docket

#56.    Defense counsel opposed the motion because the plaintiff’s

substitution    motion   was   never   served   on    a   representative   of

Wengert’s estate. See Docket #58. In other words, defense counsel

asserts that Rule 25 allows the Statement of Death to be effective

despite not being served on a representative of the Estate but

does not give the same flexibility to the Motion to Substitute –-

even though the two pleadings must ordinarily be filed within 90-

days of each other.

       Given the flexible approach adopted by the Second Circuit in

Unicorn Tales, supra, I am hesitant to hold that plaintiff’s motion

to   substitute   the    representative    of   the   Wengert   Estate     was
ineffective.   In his motion to substitute, plaintiff’s counsel

noted that it was only on May 19, 2017 that the Monroe County

Surrogate issued an Order saying Mary Rose and Earl Wengert would

be issued letters testamentary.   See Docket 56-1.

     Moreover, the motion to substitute was served on defense

counsel who will continue to serve as counsel for defendant Wengert

as he was acting within the scope of his employment during the

events alleged in plaintiff’s complaint.

     In any event, the Court may extend the time to substitute

parties under Rule 25(a)(1).   See Kernisant v. City of New York,

225 F.R.D. 422, 432 (E.D.N.Y. 2005) (granting motion to extend

time under Rule 6(b) to file motion to substitute under Rule 25).

Rule 6(b) provides, in pertinent part:

     When an act may or must be done within a specified time,
     the court may, for good cause, extend the time (A) with
     or without motion or notice if the court acts. . . or
     (B) on motion made after the time has expired if the
     party failed to act because of excusable neglect.

Thus, the court may grant an extension under Rule 6(b)(1)(B) where

the party who failed to make a timely motion demonstrates excusable

neglect.   To demonstrate excusable neglect, “the moving party has

the burden of showing (1) a reasonable basis for noncompliance

within the time specified, and (2) good faith.”      Steward v. City

of New York, No. 04-CV-1508 CBA RML, 2007 WL 2693667, at *5

(E.D.N.Y. Sept. 10, 2007).     The question of what constitutes

“excusable neglect” is “at bottom an equitable one, taking account
of all relevant circumstances surrounding the party’s omission,’

including prejudice to the other party, the reason for the delay,

its duration, and whether the movant acted in good faith.”               Id.

quoting Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd., 507 U.S.

380, 395 (1993).       As the Supreme Court explained in Pioneer,

excusable neglect under Rule 6(b) “is a somewhat ‘elastic concept’

and is not limited strictly to omissions caused by circumstances

beyond the control of the movant.”         Id. at 391-92.

       Plaintiff’s   counsel   filed   a   second   motion   to   substitute

Maryrose Wengert and Earl G. Wengert as co-executors for defendant

Nolan Wengert pursuant to Rule 25 on October 6, 2018.             See Docket

#75.    The motion was duly served on Maryrose and Earl Wengert on

October 10, 2018.     See Docket #79.       Taking into account all the

relevant circumstances, including the (1) lack of prejudice to the

City of Rochester which was always going to represent and indemnify

all of the defendants -- including Officer Wengert before he passed

away and now his Estate -- for any and all damages that may be

awarded the individual defendants; (2) the relatively brief delay

in serving the co-executors with the motion to substitute and (3)

the apparent good faith exhibited by plaintiff’s counsel in trying

to ascertain and serve the proper representatives of the estate,

I find it equitable and just to extend the time for plaintiff to

make the motion to substitute pursuant to Rule 25 to October 10,
2018, the date of service of the motion on Maryrose and Earl

Wengert.

     Further, the non-jury trial in this matter shall commence on

February 4, 2019 at 9:30 a.m.     By separate letter, the Court will

notify counsel of a date for the final pretrial conference.

     IT IS SO ORDERED.



                                 __/s/ Jonathan W. Feldman_______
                                      JONATHAN W. FELDMAN
                                 United States Magistrate Judge

Dated:     December 18, 2018
           Rochester, New York
